PER CURIAM.
The judicial referee lost jurisdiction after the expiration of the time limits of a medical mediation proceeding and he, sitting alone, could not commence the proceeding within the time period for purposes of extending the time. See: Diggett v. Conkling, 368 So.2d 74 (Fla. 4th DCA 1979); Grossman v. Duncan, 371 So.2d 142 (Fla. 1st DCA 1979); Hewitt v. Caffee, 368 So.2d 1342 (Fla. 3d DCA 1979).
Therefore, the rule nisi in prohibition issued heretofore is made absolute. Assuming that the trial judge will follow the dictates of this opinion, the rule absolute will not be served unless necessary.